Citation Nr: 1817027	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  05-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle condition. 

2.  Entitlement to service connection for a left ankle condition. 

3.  Entitlement to service connection for tendonitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1995 to March 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The September 2004 rating decision denied service connection for a bilateral ankle disability.  The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2010 with respect to this issue.  A transcript of that hearing is of record. 

The October 2010 rating decision denied service connection for tendonitis.  In his substantive appeal of that issue, the Veteran did not request a hearing before the Board. 

These matters have been before the Board on multiple occasions.  Most recently, in July 2013, the Board remanded the claims to rectify inadequate opinions provided by a medical examiner.  Upon recertification in March 2017, the Board determined that the requested medical opinions did not substantially comply with the Board's remand instructions and sought a separate medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901. 


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that a current right ankle disability is causally related to an injury in service. 

2.  The preponderance of evidence of record is against a finding that the Veteran's current left ankle disability is causally related to an injury incurred in service. 

3.  The preponderance of evidence of record is against a finding that the Veteran has a current diagnosis of Achilles tendonitis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection for Achilles tendonitis have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's representative generically alleged in a January 2018 brief that "VA failed its duty to assist by failing to provide guidance in arriving at an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disability regarding his left ankle..." See Appellant's Brief in Response to Medical Expert Opinion, pp. 2-3.  Indeed, a medical examination report must contain clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the Board identified inadequacies in the medical explanations provided by VA examiners of record.  To rectify this issue, in August 2017, the Board requested that an orthopedist provide an expert medical opinion regarding the causal relationship between the Veteran's disabilities and military service.  The Board instructed the orthopedist, Dr. F.M.B., to fully review the Veteran's claim file and to provide opinions, with appropriate medical rationale.  In October 2017, Dr. F.M.B. provided these opinions, as requested, and they will be discussed in more detail below.  The Board finds that the opinion obtained from Dr. F.M.B. adequately addresses the relationship, or lack thereof, between the Veteran's left ankle condition and his in-service injuries, and specifically discusses the Veteran's statements regarding his left ankle, the history of symptomatology of the left ankle, and general medical principles in support of his conclusions.  The Veteran's representative has not articulated any specific inadequacy with Dr. F.M.B.'s opinion or how it was obtained, nor does he argue that a new opinion is required.  The Board disagrees with the Veteran's representative, and finds Dr. F.M.B.'s opinion to be adequate for purposes of reaching a decision on the merits on the issues currently on appeal. 

Aside from the issue discussed above, the Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A.  Right Ankle Condition

The Veteran claims that he has a current right ankle disability related to injuries he incurred during physical training in service.  Post-service medical records demonstrate a consistent history of complaints of bilateral ankle pain.  VA medical examinations in June 2016, November 2006, and June 2004 have all shown diagnoses of bilateral ankle strain with impairment secondary to pain.  Therefore, the Board concedes a current diagnosis of a right ankle disability, satisfying the first condition for establishing service connection.  

Service treatment records from July 1995 document a sick call visit in which the Veteran complained of a right ankle problem, secondary to running while in physical training.  The record documented tenderness of the right ankle, and the Veteran was placed on a light duty profile for five days.  

At issue is whether the Veteran's currently diagnosed right ankle disability is caused by or related to his in-service injury.  As was noted above, the Board requested a VHA medical opinion to address this question.  In October 2017, Dr. F.M.B. reviewed the Veteran's claims file and medical history.  Dr. F.M.B. concluded that it was at least as likely as not that the Veteran's current right ankle was at least aggravated by, if not caused by the July 1995 training injury.  Dr. F.M.B. noted that the in-service injury was well-documented and that the Veteran had continuously complained of right ankle pain since that injury. 

Dr. F.M.B.'s opinion is based on evidence of record with medical rationale and is probative.  As a positive nexus has been established between the Veteran's current disability and in-service injury, and affording all reasonable doubt to the Veteran,  service connection is granted for a right ankle disability. 

B.  Left Ankle Condition

As was noted above, the Veteran has a documented current diagnosis of bilateral ankle strain, satisfying the first criterion for service connection of a left ankle disability.  At issue is whether this condition is caused by or related to an in-service injury or event.  The Veteran has also claimed to have a current diagnosis of degenerative joint disease of the left ankle.  

During testimony before the Board in March 2010, the Veteran reported no specific injury to this ankle but described a sudden onset of pain in his ankle(s) which he described as a burning sensation up and down his shins.  He stated that he saw a doctor concerning his ankles within a year from of service discharge.  Hearing testimony, page 28-29.  

In a June 2004 VA examination, the Veteran reported that his left ankle condition was related to the same July 1995 injury that was the cause of his current right ankle condition.  Service treatment records show that at the July 1995 sick call referenced, the physician specifically noted pain and tenderness of the right ankle, but did not indicate symptoms of the left ankle.  

The record does not document complaints of left ankle pain until the time of the June 2004 examination.  The examination did not reveal swelling, deformity, redness, or tenderness of the left ankle.  With repetitive range of motion testing of both ankles, he had a slight increase in pain, but no decrease in range of motion.  Ankle x-rays revealed a slight prominence of the os trigonium, but were otherwise within normal limits.  At that time, the Veteran complained of weakness, stiffness, swelling, instability, and lack of endurance.  In his March 2010 hearing before the Board, the Veteran testified that he had, in fact, experienced these symptoms prior to the June 2004 examination.  According to his testimony, he had endured the aforementioned symptoms in his left ankle since leaving service and those symptoms caused him to seek out employment that did not require him to be on his feet for long periods of time.  See March 2010 Hearing Testimony, p. 30. 

The Veteran underwent a new VA examination for his ankles in November 2006.  At that time, the Veteran complained of the same symptoms as in the June 2004 examination.  Examination once again did not indicate warmth, redness, swelling, or tenderness in the left ankle.  The examiner documented a diagnosis of bilateral ankle sprain, but there were no indications of an objective basis for that diagnosis.  

Subsequent to the Board's July 2013 remand, the Veteran underwent a new VA examination in June 2016.  At that time, the examiner noted the Veteran's complaints, which matched those of previous examinations.  The examiner reported that the Veteran had been prescribed Tramadol for the pain, and that he also used a heating pad and analgesic balm.  Objective findings reflected those of prior examinations, with pain on repetitive motion, but not to the extent of functional loss.  All other objective tests were normal.  The examiner noted that no degenerative or traumatic arthritis has been documented in imaging studies. 

Upon review, the Board determined that each of the aforementioned examinations was inadequate, either due to medical opinions with insufficient rationale or examinations that did not properly account for the Veteran's documented statements and medical history.  Accordingly, the Board requested a separate medical opinion from a VHA examiner.  

In October 2017, Dr. F.M.B. reviewed the Veteran's claims file and medical history.  He found a current diagnosis of bilateral ankle strain, but found that other diagnoses of bilateral ankle sprain and degenerative arthritis appeared to have been based on the Veteran's subjective reporting and not on objective medical testing.  Dr. F.M.B. stated that the June 2004 finding of a slight prominence in the os trigonium was not of medical significance. 

Dr. F.M.B. concluded that it was less likely than not that the Veteran's current left ankle condition was caused by or related to an in-service injury or disease.  He explained that the July 1995, as referenced by the Veteran, specifically documented an injury to the right ankle, but not the left.  Dr. F.M.B. found no other in-service injury to the left ankle to which the Veteran's current left ankle strain could be attributed. 

The in-service injury the Veteran described is well-documented in the service treatment records, but only describes injuries to the right ankle and knees.  This was a significant underlying factor in the opinion.  It was accompanied by rationale that there were no other reported injuries by the Veteran regarding this ankle and no clinical evidence of degenerative joint disease of this ankle.  

Dr. F.M.B.'s opinion-given after a full review of the Veteran's file and supported by medical rationale-is probative.  Notably, there is no medical opinion of record that supports the contention that the Veteran's current left ankle strain is related to an in-service injury.  The Board therefore determines that the preponderance of the evidence is against a finding of an in-service injury to the Veteran's left ankle.  Accordingly, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Tendonitis

The Veteran filed a claim for tendonitis in January 2010, but did not specify to which tendon or tendons the claim referred.  The RO, noting that Achilles tendonitis was included in the Veteran's history of problems in his VA medical records, interpreted the claim as one for Achilles tendonitis and the Veteran has continued an appeal based on that issue.  

Records from Tuskegee VA Medical Center show that Achilles tendonitis has long been listed in the Veteran's historical problems list.  The condition appears in actual treatment records in January and February 2007 podiatry visits for complaints of ankle pain.  At that time, the Veteran complained of pain in his tendon and the doctor assessed Achilles tendonitis.  The record shows no other testing of the Achilles tendon, nor does it show any other history of complaints or treatment for Achilles tendonitis.  Indeed, upon independent review of the claims file, Dr. F.M.B. concluded the history of Achilles tendonitis was taken from the history given by the Veteran during those visits and that there were no documented physical findings to support the diagnosis.  See Medical Opinion, October 13, 2017, p. 3. 

The Board notes that the Veteran, as a layperson is competent to describe his observable symptoms, but is not competent to provide a diagnosis that requires medical knowledge and expertise.  Here, the preponderance of the evidence is against a finding that the Veteran has an actual diagnosis of Achilles tendonitis during the claim period.  Dr. F.M.B.'s opinion, based on a full review of the claims file, is probative.  There is no other evidence to support an objective diagnosis of Achilles tendonitis.  The Veteran, as a lay person, is not competent to make this diagnosis as it requires medical skill and expertise.  As the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Entitlement to service connection for a right ankle disability is granted. 

Entitlement to service connection for a left ankle disability is denied. 

Entitlement to service connection for Achilles tendonitis is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


